DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 21 April 2022 for the application filed 14 May 2019. Claims 1-10 and 12-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US2018/021553, filed 06 March 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (EP17305364.6, filed 29 March 2017) under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in this application.

Terminal Disclaimer
The terminal disclaimer filed on 03 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of previously copending 16/349,791 (now US Patent 11,110,373) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 1-10 and 12-20 are objected to because of the following informalities:
In general, please refrain from using the phrase “the latter” because of the general confusion such use engenders, especially in phrases with nested listings. Please reference the exact element “the latter” is referencing. Multiple instances of “the latter” have been recited throughout the claims; while some instances are simple to understand, there are other instances where the use of “the latter” is considered indefinite as noted in the 35 USC 112(b) rejections; and
Please ensure that cited reference characters are immediately adjacent their intended limitations to avoid confusion, e.g., in Claim 1, “at least one supply line (200) for supplying biological liquid (99a-c) are disposed 
Claim 1 is objected to because of the following informalities:
“and being configured to be supplied with the biological liquid by said at least one supply pump” (lines 16-17); and
“said plurality of single-use pipes forming said at least one supply line (200) is [[are ]]arranged such that…” (fifth bullet point).
Claim 3 is objected to because of the following informalities:
“said plurality of single-use pipes forming said at least one supply line (200) is [[are ]]arranged such that…” (lines 2-3).
Claim 5 is objected to because of the following informalities:
“from said valve body” (line 3).
Claim 6 is objected to because of the following informalities:
“of which each three-way valve has two inlets and one outlet or one inlet and two outlets 
“received in the [[said ]]two channels” (line 7).
Claim 8 is objected to because of the following informalities:
“said dedicated control and actuation platforms” (line 2); 
“from which heads of the distribution valves project laterally” (lines 3-4); and
“on which are mounted one or more additional measuring devices” (line 5).
Claim 9 is objected to because of the following informalities: 
“said dedicated control and actuation platforms” (line 2); and
“said dedicated control and actuation platforms” (lines 7-8).
Claim 15 is objected to because of the following informalities: 
“said at least one reserve container” (line 4);
“said at least one reserve container” (line 7);
Claim 16 is objected to because of the following informalities: 
“connected to containers (138-142) for 
“said plurality of inlet valves” (lines 6-7);
“said plurality of inlet valves” (line 9);
“said at least one additional pump” (line 9);
“said at least one supply line” (line 11); and
“said a plurality of inlet valves” (line 11).
Claim 17 is objected to because of the following informalities: 
“said at least one supply line” (line 2);
“on said one additional line” (fourth bullet point);
“said plurality of inlet valves” (fifth bullet point); 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 6, and 15, the limitation “biological liquid” is referenced in Claim 1 (“for measuring physico-chemical parameters of the biological liquid”; third bullet point), in Claim 6 (“or prevent the flow of said biological liquid”; line 6), and in Claim 15 (“after treatment of said biological liquid”; lines 5-6). However, Claim 1 has introduced multiple instances of “biological liquid”, e.g., “for treating biological liquid” (preamble), “for supplying biological liquid” (first bullet point), “to be supplied with biological liquid” (fourth bullet point), and “for supplying biological liquid” (fifth bullet point). It is unclear which “biological liquid” is being referenced in Claims 1, 6, and 15. Did Applicant intend to only introduce one “biological liquid” limitation? The Examiner will assume only one “biological liquid” limitation is intended. Please amend to remove other introductions of “biological liquid”. Claims 2-10 and 12-20 are also rejected due to their dependency on Claim 1.
Regarding Claim 1, there is insufficient antecedent basis for “said direction of extension” in line 28. This claimed “direction of extension” is associated with the plurality of chromatography columns and is differentiated from the earlier introduced “longitudinal direction of extension”, which is associated with the installation.
Regarding Claim 1, the listing of “one or more additional measuring devices” (last 7 lines) cannot be in alternative format (i.e., “or”) because it is not clear what the actual elements of the list include. Please amend as, e.g., “chosen from a conductivity sensor (113a-c), [[and/or ]]a pH sensor (114a-c) and[[/or]] a UV radiation sensor (115a-c)”.
	Regarding Claim 1, there is insufficient antecedent basis for “the reduced length” in the phrase “wherein the reduced length of the disposable pipes” in the last 5 lines of the claim. The claim has only introduced “a plurality of single-use pipes”.
	Regarding Claim 1, there is insufficient antecedent basis for “the disposable pipes” in the phrase “wherein the reduced length of the disposable pipes” in the last 5 lines of the claim.
	Regarding Claim 1, there is insufficient antecedent basis for “supply line” in the last 5 lines of the claim. The claim has only introduced “at least one supply line”. Please amend, e.g., “of the treatment circuit and said at least one supply line minimizes…”. 
	Regarding Claim 1, there is insufficient antecedent basis for “the installation circuit” in the last 5 lines of the claim.
	Regarding Claim 1, there is insufficient antecedent basis for “the different columns” in the last 2 lines of the claim. The claim has only introduced “a plurality of chromatography columns”.
	Regarding Claim 1, there are insufficient antecedent basis for the limitations pertaining to the use of the claimed installation, namely “the equilibration”, “the different steps of treatment”, and “the successive use” in the last 5 lines of the claim.
Regarding Claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 1, the phrase “promoting the equilibration between the different steps of treatment by chromatography and in particular the successive use of the different columns” renders the claim indefinite because it is unclear what limitation is being equilibrated, i.e., (1) between the “different steps of treatment” and between “the successive use of the different columns”; or (2) between the “different steps of treatment” and the “successive use of the different columns”.
Regarding Claim 1, the phrase “promoting the equilibration between the different steps of treatment by chromatography and in particular the successive use of the different columns” is further considered indefinite because it is unclear how the practice of chromatography steps or the successive use of columns require equilibration. What is being equilibrated?
Regarding Claim 4, the limitation “the latter” is used in a confusing way in the phrase “the installation further comprises at least one outlet valve (121a-c, 122a-c, 123a-c) disposed downstream of each of said plurality of chromatography columns (99a-c) and connected to the latter”. Is Applicant referencing that the “at least one outlet valve” is connected to the last chromatography column, e.g., 99c? This is not clear given the multiple nested elements claimed. Please clarify. In general, please refrain from using the phrase “the latter” because of the general confusion such use engenders, especially in complicated devices. Instead, please reference the exact element “the latter” is referencing. Claims 5-6 are also rejected due to their dependency on Claim 4.
Regarding Claim 4, the limitation “pipe” in the phrase “via a portion of pipe of said at least one supply line” is recited in lines 4-5. It is unclear whether Applicant is (1) referencing one of the previously introduced “plurality of single-use pipes” or (2) introducing a new and unique “pipe”. The Examiner will assume the former. Please amend accordingly.
Regarding Claim 4, the limitation “to a said distribution valve (81a-c, 82a-c, 83a-c)” is recited in lines 5-6. Is Applicant (1) referencing the “distribution valves (81a-c, 82a-c, 83a-c)” introduced in Claim 1 (note the plurality differences) or (2) introducing a new, single distribution valve? The Examiner will assume the former; please amend accordingly, e.g., “to [[a ]]said distribution valves [[valve]](81a-c, 82a-c, 83a-c)”.
Regarding Claim 4, the limitation “upstream of another of said plurality of chromatography columns” is recited in lines 6-7. Did Applicant intend to reference (1) another chromatography column or (2) another plurality of chromatography columns? The Examiner will assume the former. Please amend accordingly.
Regarding Claim 4, the limitation “the latter” is used in a confusing way in the phrase “said at least one outlet valve being connected… to a said distribution valve disposed upstream of another of said plurality of chromatography columns and connected to the latter”. Is Applicant referencing that the “at least one outlet valve” is connected to (1) the last chromatography column of the plurality of chromatography columns, (2) the plurality of chromatography columns, or (3) the “another” of said plurality of chromatography columns? This is not clear given the multiple nested elements claimed. Please clarify.
Regarding Claim 5, it is unclear what is being referenced in “at least said distribution valves” (line 2). Is Applicant referencing (1) at least one distribution valve or (2) all distribution valves? The Examiner will assume Applicant intended “at least one of said distribution valves”. Claim 6 is also rejected due to its dependence on Claim 5.
Regarding Claim 6, it is unclear what is being referenced in “at least said distribution valves” (line 2). Is Applicant referencing (1) at least one distribution valve or (2) all distribution valves? The Examiner will assume Applicant intended “at least one of said distribution valves”.
Regarding Claim 6, it is unclear which “valves” are referenced in the phrase “and valves provided with two channels (91, 92)”. Multiple types of valves have been introduced.
Regarding Claim 6, the limitation “portions of said plurality of single-use pipes” is recited in lines 4-5. Is Applicant introducing a new set of “portions of said plurality of single-use pipes” or referencing the “at least portions of said plurality of single-use pipes” introduced in Claim 5? Please clarify. The Examiner will assume the latter.
Regarding Claim 6, there is insufficient antecedent basis for “the flow” in the phrase “to allow or prevent the flow of said biological liquid”. No “flow” has been introduced. Please amend, e.g., “to allow or prevent [[the ]]flow of said biological liquid”.
Regarding Claim 8, it is unclear what is meant by the limitation “a support block (84a-c) in which are housed in bodies of said distribution valves” (lines 2-3). It is not clear whether (1) the distribution valves house the support block or (2) the support block houses the distribution valves. The Examiner will assume the latter, i.e., please amend as, e.g., “a support block (84a-c) in which are housed the [[in ]]bodies of said…”.
	Regarding Claim 8, the listing of possible “said measuring devices” cannot be in alternative format (i.e., “or”) because it is not clear what the actual elements of the list include. Please amend as, e.g., “chosen from a conductivity sensor (78a-c), [[and/or ]]a pH sensor (85a-c) and[[/or]] an air presence sensor (86a-c)”. Claims 9, 10, 12-14, and 18-20 are also rejected due to their dependency on Claim 8.
	Regarding Claim 13, there is insufficient antecedent basis for “said outlet valves (121a-c, 122a-c, 123a-c)” in line 4. Note that “at least one outlet valve (121a-c, 122a-c, 123a-c)” was introduced in Claim 4. However, Claim 13 is dependent only on Claims 10, 9, 8, 7, and 1.
Regarding Claim 13, the listing of possible “at least one supplementary measuring device” cannot be in alternative format (i.e., “or”) because it is not clear what the actual elements of the list include. Please amend as, e.g., “chosen from a conductivity sensor (116a-c) and[[/or]] a spectrophotomer (117a-c)”. Claim 20 is also rejected due to their dependency on Claim 13.
Regarding Claim 15, the limitation “these latter” is used in a confusing way in the phrase “the installation further comprises the at least one reserve container (132) disposed downstream of said plurality of chromatography columns (99a-c) and connected to these latter”. First, did Applicant intend “the [[these ]]latter”? Is Applicant referencing that the “at least one reserve container” is connected to the last chromatography column, e.g., 99c, or connected to all plurality of chromatography columns? This is not clear. Please clarify by amending appropriately. 
Regarding Claim 15, there is insufficient antecedent basis for “the cleaning of said plurality of chromatography columns” (line 5).
	Regarding Claim 19, the listing of possible “at least one supplementary measuring device” cannot be in alternative format (i.e., “or”) because it is not clear what the actual elements of the list include. Please amend as, e.g., “chosen from a conductivity sensor (116a-c) and[[/or]] a spectrophotomer (117a-c)”.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. 
Regarding Claim 6, the claim construction is confusing. There seems to be no connection between the claimed installation and the “valves provided with two channels (91, 92) for receiving portions of said plurality of single-use pipes formed in said valve head, and a pinch mechanism configured to allow or prevent the flow of said biological liquid in said portions of said plurality of single-use pipes received in the said two channels (91, 92)”. This statement seems to only introduce “valves provided with two channels” and “a pinch mechanism” but does not connect these two elements with anything in the claimed installation.

Claims 3-6, 8-10, 12-14, and 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding Claim 3, the limitation “said plurality of chromatography columns (99a-c) may be mounted in series in said treatment circuit, depending on a processing step implemented in the installation” (emphasis added) is recited. However, Claim 1 has already required that “said plurality of chromatography columns (99a-c) may be mounted in parallel in said treatment circuit, depending on a processing step implemented in the installation” (emphasis added). Applicant has not indicated what the cited “processing step[s]” are that would dictate the parallel or serial arrangements of the chromatography columns. Because no specificity is provided, the Examiner assumes the claimed “processing step” in Claim 1 and the claimed “processing step” in Claim 3 are the same. As such, Claim 3 is of improper dependent form for failing to include all the limitations of the claim upon which it depends. Claims 4-6 are also rejected due to their dependence on Claim 3.
	Regarding Claim 8, the cited “said measuring devices” in line 5 requires selecting only from a conductivity sensor, a pH sensor, and an air presence sensor (the phrase “chosen from” particularly limits the selection to only the subsequently listed elements). The Examiner assumes the claimed “said measuring devices” is referencing the “one or more additional measuring devices” introduced near the end of Claim 1. However, the “one or more additional measuring devices” of Claim 1 requires selecting only from the list of a conductivity sensor, a pH sensor, and a UV radiation sensor (the phrase “chosen from” particularly limits the selection to only the subsequently listed elements), i.e., the measuring devices of Claim 8 expands on this list by introducing an air presence sensor. Thus, Claim 8 fails to include all the limitations of the claim upon which it depends. Claims 9, 10, 12-14, and 18-20 are also rejected due to their dependence on Claim 8.
	Regarding Claim 18, the claim appears to be a duplicate of Claim 12. Because the claim fails to further limit the subject matter of the claim upon which it depends, the claim is of improper dependent form. Claim 19 is also rejected due to their dependence on Claim 18.
	Regarding Claim 19, the claim appears to be a duplicate of Claim 13. Because the claim fails to further limit the subject matter of the claim upon which it depends, the claim is of improper dependent form.
Regarding Claim 20, the claim appears to be a duplicate of Claim 14. Because the claim fails to further limit the subject matter of the claim upon which it depends, the claim is of improper dependent form.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISSENBACH et al. (US PGPub 2012/0031510 A1) in view of GEBAUER et al. (US Patent 9,950,277).
	Regarding Claim 1, WEISSENBACH discloses a biological liquid treatment installation (i.e., an installation for treating biological liquid; abstract; p0002) comprising a biological liquid feed unit 3, a pump cart 2, and a conveying network cart 1 (p0077; FIG. 1) and further comprises a circuit for treating a biological liquid (FIG. 14).
Liquid to be treated is contained in a source bag 417 (i.e., biological liquid to treat; at least one biological liquid supply container) leading to a feed valve 717 (i.e., at least one supply valve) on the biological feed unit 3 and a downstream feed pump 414 (i.e., at least one supply pump) on the pump cart 2 (p0081; FIG. 14, 1).
Further downstream from the feed pump 414 is a flow meter 404 (p0081), pressure sensor 126 (p0099), and an instrument platform 405 comprising conductivity, temperature, and pH sensors on the conveying network cart 1 ahead of a chromatography column 406 (i.e., a plurality of instrument members disposed downstream of said at least one supply pump for measuring physico-chemical parameters of the biological liquid and which are connected to said at least one supply pump; chromatography column(s) disposed downstream of said plurality of instrument members being directly associated with and connected to at least some of said plurality of instrument members and being configured to be supplied with biological liquid by said at least one supply pump; p0100).
Said chromatography column 406 is shown to be in a generally vertical orientation relative to the biological liquid treatment installation (FIG. 4) In addition to male/female connectors (e.g., 11A, H, and K), a number of distribution valves (e.g., 125A, G, H, I, and L-O) direct the flow of liquid through the system downstream of the feed pump 414 (i.e., distribution valves disposed downstream of said at least one supply pump; FIG. 14, p0103). Finally WEISSENBACH discloses conduits or tubing, including disposable conduits (p0082), connecting the various elements of the biological liquid treatment circuit (i.e., a plurality of single-use pipes configured to be connected to said at least one supply valve, to said at least one supply pump, to said plurality; p0084, p0019, p0024, p0081).
WEISSENBACH further discloses instrument platform 430 disposed downstream of the chromatography column 406 comprising conductivity, temperature, pH, and UV sensors (i.e., disposed downstream of said plurality of chromatography columns and on which are mounted one or more additional measuring devices chosen from a conductivity sensor, and/or a pH sensor and/or a UV radiation sensor; p0105, p0127); this instrument platform 430 is mounted onto a support plate 28 (i.e., the installation further comprises additional instrument supports; p0157).
	WEISSENBACH is deficient in explicitly disclosing a plurality of chromatography columns or that the plurality of single-use pipes forming said at least one supply line [is] arranged such that said plurality of chromatography columns may be mounted in parallel in said treatment circuit, depending on a processing step implemented in the installation.
GEBAUER discloses a flexible chromatography system (c1/59-60) comprising chromatography modules capable of being configured in parallel or serial configuration (parallel: FIG. 1, c3/51-54; serial: FIG. 8, c8/56-c9/3). The corresponding fluid conduits between chromatography modules are arranged such that the columns are in parallel configuration (i.e., said plurality of single-use pipes forming said at least one supply line are arranged such that said plurality of chromatography columns may be mounted in parallel in said treatment circuit; c4/4-28). The disclosed system is provided as a standard configuration having fluid conduits connecting chromatography modules, but the final assembly and configuration is determined based on the desired use of the system (i.e., depending on a processing step implemented in the installation; c7/1-5; c9/8-13). Advantageously, this configuration of multiple columns in parallel arrangement as disclosed by GEBAUER provides a compact design with low footprint (c2/3-5) and provides a flexible and scalable system (c1/59-60). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would find obvious to provide a plurality of chromatography columns in parallel configuration as disclosed by GEBAUER for the biological liquid treatment installation disclosed by WEISSENBACH.
Regarding the limitation that “said plurality of single-use pipes forming said at least one supply line are arranged such that said plurality of chromatography columns may be mounted in parallel in said treatment circuit depending on a processing step implemented in the installation”, such a limitation is construed to be directed toward the arrangement of the plurality of the single-use pipes. The limitation only requires that these pipes be arranged if a certain condition is met, i.e., “a processing step implemented in the installation”. This is considered a means by which the installation is used and is therefore not considered of patentable significance for the instantly claimed installation structure. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Regarding the limitations that “said plurality of chromatography columns are disposed relative to each other in a direction of extension generally transverse to said generally longitudinal direction of extension of said installation” and “said plurality of instrument members are disposed along said direction of extension generally transverse to said general longitudinal direction”, these limitations are considered matters of configuration, namely, orientations of the chromatography columns and instrument members. As disclosed by WEISSENBACH, the partial nesting and orientation of the various features of the disclosed treatment installation enables the optimization of the footprint on the ground required for the installation (p0055); such an optimization is advantageous especially for the treatment of biopharmaceutical liquids where space is at a premium (p0056). Even GEBAUER acknowledges the importance of compact design and minimizing footprint area (c2/4-5). Therefore, the configuration of the claimed invention, in this case, the configuration of the plurality of chromatography columns in a direction of extension generally transverse to said generally longitudinal direction of extension of the installation and the configuration of the plurality of instrument members in a similar fashion, are matters of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configurations are significant and would yield unexpected results other than to optimize the footprint on the ground and thereby advantageously minimize use of premium space as disclosed by WEISSENBACH (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    192
    400
    media_image2.png
    Greyscale


Regarding Claim 2, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 1. The prior art is deficient in explicitly disclosing that said chromatography columns are arranged in a triangle. However, this limitation is considered a matter of configuration, namely, the orientation of chromatography columns. The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
Regarding Claim 3, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 1. GEBAUER further discloses that the parallel configuration of the chromatography modules may also be assembled in serial configuration (i.e., said plurality of single-use pipes forming said at least one supply line [is] arranged such that said plurality of chromatography columns may be mounted in series in said treatment circuit; c8/56-c9/3) and the fluid conduits between the modules and feeding the modules are configured accordingly (c9/8-13). Such a configuration is determined based on the desired use of the system (i.e., depending on a processing step implemented in the installation; c7/1-5; c9/8-13).
Regarding Claim 4, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 3. WEISSENBACH further discloses male connector 606 downstream of the chromatography column 406 to connect to additional conduits 13J and 13K (p0102; FIG. 14) leading to the set of distribution valves 125L-O. 
Regarding Claim 5, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 4. The prior art is deficient in explicitly disclosing each valve has a valve body and a valve head extending from said body provided to receive at least portion of pipes of said supply line.
However, such limitations are inherent in the design of a valve. Valves are designed to fluidly connect one element to another (e.g., tubing to tubing, tubing to device, or device to device) to effectively transport a fluid from the one element to the other; this inherently requires that valves have a portion that connects with an element (i.e., a valve head provided to receive at least portions of pipes) and a valve body to redirect fluid to the other element. Thus, claims to valving structural elements that merely embody the purpose and use of a valve do not amount to patentable significance. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Regarding Claim 7, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 1. WEISSENBACH further shows the instrumentation platform 405 is located on the conveying network cart 1 (FIG. 1). WEISSENBACH shows the instrumentation platform 405 disposed relatively transverse to the general longitudinal direction of fluid flow (e.g., compare horizontal flow direction of entering/exiting conduits 13K and 13J and vertical flow direction of conduits on the platform; FIG. 4; p0318). The prior art is deficient in explicitly disclosing the instrumentation platform 405 is disposed substantially above said chromatography columns.
However, this limitation is considered a matter of configuration, namely, the relative arrangement of the claimed plurality of chromatography columns and plurality of instrument members. The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04). Whether the installation is organized in such a way that the instrument members are substantially above or below the chromatography columns, the functioning of the installation would not yield any significant difference or result. Thus, one of ordinary skill in the art would have found such a limitation to be obvious.
Regarding Claim 8, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 7. WEISSENBACH further discloses that the conveying network cart 1 includes a support plate 28 to which instrumentation platform 405 is fastened (p0157-0158, FIG. 2). The platform holds a conductivity sensor, a pH sensor, a temperature sensor, and a bubble detector (p0099). The conveying network cart 1 also includes shells 20 and 21 that contains a bag 18 comprising the components of the biological liquid treatment circuit, e.g., connectors 11A-R, conduits 13A-Q, and valves 125A-W (p0141-0142). Connectors 11A-R are laterally located on the cart 1 (p0165) and lead to the valves 125A-W implanted in the shell 20 (p0142). 
Regarding Claim 16, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 1. WEISSENBACH further discloses containers 422-426 connected to feed pump 413 via valves 722-726 (p0086-0087) and connecting via valve 125C to conduit 13E upstream of the chromatography column 406 (FIG. 14); further, these components are connected with conduit lines, e.g., 13C (p0086; FIG. 14).
The additional limitations pertaining to the orientation of the instantly claimed inlet valves, containers, pump, and pipes have been addressed in the rejection of Claim 1.
Regarding Claim 17, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 16. WEISSENBACH further discloses a product detector 415 upstream of valve 717 (p0081, FIG. 14).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISSENBACH et al. (US PGPub 2012/0031510 A1) in view of GEBAUER et al. (US Patent 9,950,277), as applied to Claim 5 above, and further in view of BAKER (US PGPub 2006/0049209 A1).
	Regarding Claim 6, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 5. The prior art is deficient in disclosing said distribution valves and/or said outlet valves are three-way valves having two inlets and one outlet or two outlets and one inlet or a pinch mechanism.
	However, such valves are commonly found in the prior art. For example, BAKER discloses a biological fluid delivery unit (abstract) that utilizes two-way, three-way, and four-way pinch valves for directing fluid from any suitable or desired direction to any suitable or desired direction (p0051). Absent showings of criticality or non-obviousness to the use of valves as claimed, such limitations are considered obvious. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Claims 9, 10, 12, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISSENBACH et al. (US PGPub 2012/0031510 A1) in view of GEBAUER et al. (US Patent 9,950,277), as applied to Claim 8 above, and further in view of HAMPTON et al. (US PGPub 2011/0120951 A1).
	Regarding Claim 9, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 8. WEISSENBACH further discloses the control and actuation platforms are mounted on a first conveying network cart 1 (p0100). While the chromatography column 406 is associated with the first conveying network cart 1, as shown by the floating column in FIG. 4, WEISSENBACH does not require the column to be supported by the cart. The prior art is deficient in disclosing the chromatography columns are mounted on a second cart configured to be juxtaposed against and/or partially nested with said first cart.
	However, WEISSENBACH discloses a modular system where certain components of the installation are located on different carts, e.g., a biological liquid feed unit 3, a pump cart 2, and a conveying network cart 1 (p0077; FIG. 1), configured to be juxtaposed against each other via corresponding lateral faces (p0047) or nested with each other (p0053). Advantageously, the arrangement of these systems on different carts increases the flexibility of the installation (p0025). As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to mount the chromatography columns on a separate cart, such as that taught by HAMPTON wherein a chromatography column is mounted on a cart (p0030), in the biological liquid treatment installation made obvious by modified WEISSENBACH.
Regarding Claim 10, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 9. WEISSENBACH further discloses the first cart has a configuration with a chassis (p0156) that includes pneumatic devices 30 for securing a door 22 (covering shells 21 and 20 in which the fluid circuit bag 18 is housed; p0147-0148, p0157; FIG. 4) in a closed position (p0160, p0168). Corresponding valves 125A-125W are implanted in the shell 20 (p0142). While HAMPTON may not have explicitly disclosed a chassis that is configured to allow for a second cart holding the chromatography columns to at least partially nest under a support plate of the first cart, WEISSENBACH discloses the different carts of the installation are configured to be nested with each other (p0053). The claimed configuration is considered a matter of choice that would be obvious to one of ordinary skill in the art at the time of the filing of the invention absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
Similarly, regarding Claims 12 and 18, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 10. WEISSENBACH further discloses that the conveying network cart 1 includes a support plate 28 to which instrumentation platform 405 is fastened (p0157-0158, FIG. 2). WEISSENBACH further discloses the conveying network cart 1 is part of a modular system of multiple carts 1-3 (p0077; FIG. 1) configured to be juxtaposed against each other via corresponding lateral faces (p0047) or nested with each other (p0053).
Regarding Claim 14, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 12. WEISSENBACH further discloses the carts comprise chassis (p0156) onto which support plate 28 can be affixed for holding instruments (p0157). While WEISSENBACH may not have explicitly disclosed the exact claimed configuration, WEISSENBACH discloses chassis geometry that allows for the multiple carts to be nested together. Thus, the claimed configuration is considered a matter of choice that would be obvious to one of ordinary skill in the art at the time of the filing of the invention absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
	
Claims 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISSENBACH et al. (US PGPub 2012/0031510 A1) in view of GEBAUER et al. (US Patent 9,950,277) and further in view of HAMPTON et al. (US PGPub 2011/0120951 A1), as applied to Claims 10 and 18 above, and even further in view of SHAIMI (US PGPub 2009/0049891 A1).
Regarding Claims 13 and 19, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claims 10 and 18, respectively. WEISSENBACH further discloses instrument platform 430 disposed downstream of the chromatography column 406 comprising conductivity, temperature, pH, and UV sensors (p0105). Modified WEISSENBACH is deficient in disclosing at least one supplementary measuring device chosen from a pressure sensor and/or a spectrophotometer.
However, as is well-known to one of ordinary skill in the art, detectors, i.e., commonly spectrophotometers, are typically located after a chromatography column to identify eluting compounds. Similarly, pressure sensors are typically paired with chromatography columns to properly regulate pressures across the column (e.g., using a back-pressure regulator). For example, SHAIMI discloses a UV spectrophotometer 7 (p0056) and back-pressure regulator 20 (p0082-0083) downstream of a chromatography column 6 (FIGs. 1-4). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to include at least one supplementary measuring device as taught by SHAIMI in the biological liquid treatment installation made obvious by modified WEISSENBACH.
Regarding Claim 20, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 13. WEISSENBACH further discloses the carts comprise chassis (p0156) onto which support plate 28 can be affixed for holding instruments (p0157). While modified WEISSENBACH may not have explicitly disclosed the exact claimed configuration, WEISSENBACH discloses chassis geometry that allows for the multiple carts to be nested together. Thus, the claimed configuration is considered a matter of choice that would be obvious to one of ordinary skill in the art at the time of the filing of the invention absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISSENBACH et al. (US PGPub 2012/0031510 A1) in view of GEBAUER et al. (US Patent 9,950,277), as applied to Claim 1 above, and further in view of HEILMANN et al. (US Patent 5,468,847).
Regarding Claim 15, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 1. The prior art is deficient in disclosing the installation further comprises at least one reserve container disposed downstream of said chromatography columns and at least one other supply valve disposed downstream of said reserve container and upstream of said at least one supply pump.
HEILMANN discloses a separation system comprising a reservoir 81, filter assembly 86, outlet tube 84, pump 85, separation filter assembly 86, and inlet tube 87 (c5/65-c6/7; FIG. 6). Advantageously, this recirculating system in a closed-loop assembly concentrates, separates, and purifies target analytes in a solution at low pressures for large scale bioseparations (c3/12-15; Examples 3-4). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to include at least one reserve container disposed downstream of said chromatography columns and at least one other supply valve disposed downstream of said reserve container and upstream of said at least one supply pump as taught by HEILMANN in the biological liquid treatment installation made obvious by modified WEISSENBACH.


Response to Arguments
	Applicant’s amendments filed 21 April 2022 have been fully considered and are persuasive; the previous rejections of Claims 1-5, 7, 8, 16, and 17 under 35 USC 103 as being unpatentable over WEISSENBACH or WEISSENBACH in view of YUAN have been withdrawn. However, new grounds of rejection have been made under 35 USC 103 as being unpatentable over WEISSENBACH in view of GEBAUER.
	Applicant’s arguments filed 21 April 2022 have been fully considered but are moot in light of the new grounds of rejection.
	All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777